Exhibit 10.3

 



THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO BRAIN
SCIENTIFIC, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

BRAIN SCIENTIFIC, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

1. Issuance. In consideration of good and valuable consideration as set forth in
the Purchase Agreement (defined below), including without limitation the
Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by Brain Scientific, Inc., a Nevada
corporation (the “Company”); Vista Capital Investments, LLC, its successors
and/or registered assigns (the “Holder”), is hereby granted the right to
purchase at any time on or after the Issue Date (as defined below) until the
date which is the last calendar day of the month in which the fifth anniversary
of the Issue Date occurs (the “Expiration Date”), 100,000 fully paid and
nonassessable shares (the “Warrant Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), as such number of Warrant Shares
may be adjusted from time to time pursuant to the terms and conditions of this
Warrant to Purchase Shares of Common Stock (this “Warrant”). This Warrant is
being issued pursuant to the terms of that certain Securities Purchase Agreement
dated December 31, 2019, to which the Company and the Holder are parties (as the
same may be amended from time to time, the “Purchase Agreement”).

 

Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

 

This Warrant was originally issued to the Holder on December 31, 2019 (the
“Issue Date”).

 

2. Exercise of Warrant.

 

2.1. General.

 

(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to the Company (either by delivery
to the Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A (the “Notice of Exercise”). The date such Notice of Exercise is
either faxed, emailed or delivered to the Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder shall tender this Warrant to the Company
within five (5) Trading Days thereafter, but only if the Warrant Shares to be
delivered pursuant to the Notice of Exercise have been delivered to the Holder
as of such date. The Notice of Exercise shall be executed by the Holder and
shall indicate (i) the number of Warrant Shares (as defined below) to be issued
pursuant to such exercise, and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.

 



1

 



 

For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.

 

(b) If and to the extent (i) this Warrant is not previously exercised, (ii) the
Market Price of one Warrant Share is greater than the Exercise Price, and (iii)
the Warrant Shares are not registered for resale by the Company pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), the Holder may elect to receive Warrant Shares, in lieu
of a cash exercise, equal to the value of this Warrant determined in the manner
described below (or of any portion thereof remaining unexercised) by surrender
of this Warrant and a Notice of Exercise, in which event the Company shall issue
to Holder a number of Shares computed using the following formula:

 

X = Y (A-B)



A

 



  Where X = the number of Warrant Shares to be issued to Holder.             Y =
the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).             A = the Market Price (at
the date of such calculation).             B = Exercise Price (as adjusted to
the date of such calculation).

 



For the purposes of this Warrant, the following terms shall have the following
meanings:

 

“Affiliate” shall mean an affiliate as such term is defined in Rule 144 under
the Securities Act.

 

“Aggregate Exercise Price Payable” shall mean the product of multiplying the
number of Warrant Shares exercisable by the Exercise Price.

 

“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) (“Bloomberg”) for the
relevant date.

 

“Deemed Issuance” means a requested conversion under the Note that is not
honored by the Company.

 

“Exercise Price” shall mean $1.25 per share of Common Stock, subject to
adjustments herein.

 

“Market Price” shall mean the Closing Price for the Common Stock on the Trading
Day that is two Trading Days prior to the Exercise Date.

 

“Note” shall mean that certain Convertible Promissory Note issued by the Company
to the Holder pursuant to the Purchase Agreement, as the same may be amended
from time to time, and including any promissory note(s) that replace or are
exchanged for such referenced promissory note.

 



2

 



 

(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Warrant Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.

 

(d) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the Warrant Shares, together with the surrender of this Warrant (if
required), the Company shall promptly, but in no case later than the date that
is three (3) Trading Days following the date the Exercise Price is paid to the
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date) (the “Delivery Date”), provided that
all DWAC Eligible Conditions (as defined in the Note) are then satisfied,
deliver or cause the Company’s Transfer Agent to deliver the applicable Warrant
Shares electronically via the Deposit/Withdrawal at Custodian (“DWAC”) system to
the account designated by the Holder on the Notice of Exercise. If all DWAC
Eligible Conditions are not then satisfied, the Company shall instead issue and
deliver or cause to be issued and delivered (via reputable overnight courier) to
the address as specified in the Notice of Exercise, a certificate (or proof of
book-entry by the transfer agent), registered in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder shall be
entitled. For the avoidance of doubt, the Company has not met its obligation to
deliver Warrant Shares by the Delivery Date unless the Transfer Agent has posted
the shares for DWAC pickup and the Holder or its broker, as applicable, has been
notified of this availability, or if the DWAC Eligible Conditions are not then
satisfied, has actually received the certificate (or proof of book-entry)
representing the applicable Warrant Shares no later than the close of business
on the relevant Delivery Date pursuant to the terms set forth above.

 

(e) If Warrant Shares are delivered later than as required under subsection (d)
immediately above, the Company agrees to pay, in addition to all other remedies
available to the Holder in the Transaction Documents, a late charge equal to the
greater of (i) $2,000.00 and (ii) 2% of the product of (1) the sum of the number
of shares of Common Stock not issued to the Holder on a timely basis and to
which the Holder is entitled multiplied by (2) the Closing Price of the Common
Stock on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating this Warrant, per Trading Day until such Warrant Shares are delivered.
The Company shall pay any late charges incurred under this subsection in
immediately available funds upon demand; provided, however, that, at the option
of the Holder (without notice to the Company), such amount owed may be added to
the principal amount of the Note. Furthermore, in addition to any other remedies
which may be available to the Holder, in the event that the Company fails for
any reason to effect delivery of the Warrant Shares as required under subsection
(d) immediately above, the Holder may revoke all or part of the relevant Warrant
exercise by delivery of a notice to such effect to the Company, whereupon the
Company and the Holder shall each be restored to their respective positions
immediately prior to the exercise of the relevant portion of this Warrant,
except that the late charge described above shall be payable through the date
notice of revocation or rescission is given to the Company.

 

(f) The Holder shall be deemed to be the holder of the Warrant Shares issuable
to it in accordance with the provisions of this Section 2.1 on the Exercise
Date.

 



3

 



 

2.2. Ownership Limitation. If at any time after the Closing, the Buyer shall or
would receive shares of Common Stock in payment of interest or principal under
Note, upon conversion of Note, under the Warrant, or upon exercise of the
Warrant, so that the Buyer would, together with other shares of Common Stock
held by it or its Affiliates, own or beneficially own by virtue of such action
or receipt of additional shares of Common Stock a number of shares exceeding
9.99% of the number of shares of Common Stock outstanding on such date (the
“Maximum Percentage”), the Company shall not be obligated and shall not issue to
the Buyer shares of Common Stock which would exceed the Maximum Percentage, but
only until such time as the Maximum Percentage would no longer be exceeded by
any such receipt of shares of Common Stock by the Buyer. The foregoing
limitations are enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of the Buyer. Additionally, for so long as the Buyer
or any of its Affiliate own Securities, upon written request from the Buyer, the
Company shall post (or cause to be posted), the then-current number of issued
and outstanding shares of its capital stock to the Company’s web page located at
OTCmarkets.com (or such other web page approved by the Buyer). In lieu of the
foregoing posting and in satisfaction thereof, the Company may publicly disclose
the then-current number of issued and outstanding shares of its capital stock
through the SEC’s Edgar system.

 

3. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.

 

4. Rights of the Holder. The Holder shall not, by virtue of this Warrant alone,
be entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.

 

5. Certain Adjustments.

 

5.1. Capital Adjustments. If the Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price, Market Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5.1 shall become effective automatically at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend.

 

5.2. Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

 



4

 



 

5.3. Dilutive Issuances. If the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to re-price, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock, at an effective price
per share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
which is less than the Exercise Price, such issuance shall be deemed to have
occurred for less than the Exercise Price on such date of the Dilutive
Issuance), then the Exercise Price shall be reduced and only reduced to equal
the Base Share Price and the number of Warrant Shares issuable hereunder shall
be increased such that the Aggregate Exercise Price Payable hereunder, after
taking into account the decrease in the Exercise Price, shall be equal to the
Aggregate Exercise Price Prior to such adjustment (such mechanism to increase
the number of Warrant Shares upon a reduction in Exercise Price, the “Share
Adjustment Mechanism”); provided, however, that the Share Adjustment Mechanism
shall expire and be of no further force or effect and the Company shall have no
obligations to issue additional Warrant Shares under the Share Adjustment
Mechanism on and as of the three (3) year anniversary of the Issue Date. Subject
to the foregoing proviso, such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued. The Company shall notify the
Holder in writing, no later than the Trading Day following the issuance of any
Common Stock or Common Stock Equivalents subject to this Section 5.3, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice the “Dilutive
Issuance Notice”).  For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 5.3, upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Holder is entitled to receive a number of Warrant Shares based upon the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise. Notwithstanding the foregoing, this Section
shall not apply to, and the following shall not be considered or deemed,
Dilutive Issuances: all shares of Common Stock and Common Stock Equivalents
actually issued by the Company on or after the date hereof, other than shares of
Common Stock or Common Stock Equivalents issued at any time:(A) upon conversion
of this Warrant; (B) upon issuance and/or conversion of the Note; (C) pursuant
to the exercise of options, warrants or other common stock purchase rights
issued (or to be issued) to employees, officers or directors of, or consultants
or advisors to, the Company pursuant to any stock purchase plan, stock option
plan, equity incentive plan or other plan or arrangement approved by the Board
of Directors (or the Compensation Committee thereof) at any time; (D) pursuant
to the exercise of options, warrants or any evidence of indebtedness, shares of
capital stock (other than Common Stock) or other securities convertible into or
exchangeable for Common Stock outstanding as of the date of the issuance of this
Note; (E) in connection with the acquisition of all or part of another entity by
stock acquisition, merger, consolidation or other reorganization, or by the
purchase of all or part of the assets of such other entity (including securities
issued to persons formerly employed by such other entity and subsequently hired
by the Company and to any brokers or finders in connection therewith); (F) in
connection with strategic transactions approved by the Board of Directors
(provided such transactions is not primarily for the purpose of raising
capital); (G) to bona fide commercial partners, or lessors in connection with
credit arrangements, equipment financings or similar transactions approved by
the Board of Directors; or (H) in connection with the Company’s acquisition,
joint-venture, licensing or business transaction of intellectual property assets
from any individuals or entities approved by the Board of Directors.

 



5

 



 

5.4. Notice of Adjustment. Without limiting any other provision contained
herein, when any adjustment is required to be made in the number or kind of
shares purchasable upon exercise of this Warrant, or in the Exercise Price,
pursuant to the terms hereof, the Company shall promptly notify the Holder of
such event and of the number of Warrant Shares or other securities or property
thereafter purchasable upon exercise of this Warrant.

 

6. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock issuable on the exercise of this Warrant, the
Company at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8 hereof.
Nothing in this Section 6 shall be deemed to limit any other provision contained
herein.

 

7. Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the Securities Act. This Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant may only be sold, transferred, pledged or hypothecated (other than to an
Affiliate) if (a) there exists an effective registration statement under the
Securities Act relating to such security or (b) the Company has received an
opinion of counsel reasonably satisfactory to the Company that registration is
not required under the Securities Act. Until such time as registration has
occurred under the Securities Act, each certificate for this Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend, in form and substance satisfactory to counsel
for the Company, setting forth the restrictions on transfer contained in this
Section 7. Any such transfer shall be accompanied by a transferor assignment
substantially in the form attached to this Warrant as Exhibit B (the “Transferor
Assignment”), executed by the transferor and the transferee and submitted to the
Company. Upon receipt of the duly executed Transferor Assignment, the Company
shall register the transferee thereon as the new Holder on the books and records
of the Company and such transferee shall be deemed a “registered holder” or
“registered assign” for all purposes hereunder, and shall have all the rights of
the Holder.

 

8. Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock on
the exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.

 

9. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Holder as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.

 



6

 



 

10. Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.

 

11. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement and all the other Transaction
Documents, taken together, contain the full understanding of the parties hereto
with respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings with respect to the
subject matter hereof and thereof other than as expressly contained herein and
therein.

 

12. Governing Law. This Warrant shall be governed by and interpreted in
accordance with the laws of the State of Nevada, without giving effect to the
principles thereof regarding the conflict of laws. The Company and, by accepting
this Warrant, the Holder, each irrevocably (a) consent to and expressly submit
to the exclusive personal jurisdiction of any state or federal court sitting in
San Diego County, California in connection with any dispute or proceeding
arising out of or relating to this Warrant, (b) agree that all claims in respect
of any such dispute or proceeding may only be heard and determined in any such
court, (c) expressly submit to the venue of any such court for the purposes
hereof, and (d) waive any claim of improper venue and any claim or objection
that such courts are an inconvenient forum or any other claim or objection to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper. The Company and, by
accepting this Warrant, the Holder, each hereby irrevocably consent to the
service of process of any of the aforementioned courts in any such proceeding by
the mailing of copies thereof by reputable overnight courier (e.g., FedEx) or
certified mail, postage prepaid, to such party’s address as provided for herein,
such service to become effective ten (10) calendar days after such mailing. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

13. Remedies. The remedies at law of the Holder of this Warrant in the event of
any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to the Holder in the
Transaction Documents, law or equity, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.

 

14. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signature delivered via facsimile or email shall be considered
original signatures for purposes hereof.

 

15. Descriptive Headings. Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

 

16. Attorney’s Fees. In the event of any litigation or dispute arising from this
Warrant, the parties agree that the party who is awarded the most money shall be
deemed the prevailing party for all purposes and shall therefore be entitled to
an additional award of the full amount of the attorneys’ fees and expenses paid
by said prevailing party in connection with the litigation and/or dispute
without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

 

17. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.

 

[Remainder of page intentionally left blank]

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized.

 

Dated: December 31, 2019

 



  THE COMPANY:         Brain Scientific, Inc.         By: /s/ Boris
Goldstein                       Name: Boris Goldstein   Title: Chairman



 



[Signature page to Warrant]



 

 

 

 

EXHIBIT A

 

NOTICE OF EXERCISE OF WARRANT

 



TO: BRAIN SCIENTIFIC, INC.   ATTN: _______________   VIA FAX TO:
(  )______________   VIA EMAIL TO: (  )______________



 

The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of ________ (the
“Warrant”), to purchase shares of the common stock, $0.001 par value (“Common
Stock”), of BRAIN SCIENTIFIC, INC., and tenders herewith payment in accordance
with Section 2 of the Warrant, as follows:

 



_______   CASH: $__________________________ = (Exercise Price x Warrant Shares)
        _______   Payment is being made by:       _____
                     enclosed check     _____                     wire transfer
    _____                     other         _______   CASHLESS EXERCISE:        
    Net number of Warrant Shares to be issued to Holder: ______*



 

* X = Y (A-B)



A

 



  Where X = the number of Warrant Shares to be issued to Holder.             Y =
the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).             A = the Market Price (at
the date of such calculation).             B = Exercise Price (as adjusted to
the date of such calculation).



 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.

 

It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder’s right to exercise
thereunder. The Holder believes this exercise complies with the provisions of
such Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would have more shares of Common Stock than
permitted under Section 2.2, this notice should be amended and revised, ab
initio, to refer to the exercise which would result in the issuance of the
maximum number of such shares permitted under such provision. Any exercise above
such amount is hereby deemed void and revoked.

 

As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile or email to the fax number and officer indicated above.

 



 

 



 

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or email or facsimile transmission of this
Notice of Exercise; provided that the Warrant Shares to be delivered pursuant to
this Notice of Exercise have been delivered to the Holder as of such date.

 

To the extent the Warrant Shares are not able to be delivered to the Holder via
the DWAC system, please deliver certificates representing the Warrant Shares to
the Holder via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:

 

 

_____________________________________

 

_____________________________________

 

_____________________________________



 

 

Dated: _____________________

 

___________________________



[Name of Holder]

 

By:________________________

 

 

 

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT

 

(To be signed only on transfer of the Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of _________ (the
“Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of BRAIN SCIENTIFIC, INC. specified under the
headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s), and appoints each such person attorney
to transfer the undersigned’s respective right on the books of BRAIN SCIENTIFIC,
INC. with full power of substitution in the premises.

 



Transferees Percentage Transferred   Number Transferred



 

Dated:___________, ______

 

______________________________

 

[Transferor Name must conform to the name of Holder as specified on the face of
the Warrant]

 

By: ___________________________



Name: _________________________

 

Signed in the presence of:

 

_________________________



(Name)

 

ACCEPTED AND AGREED:

 

_________________________



[TRANSFEREE]

 

By: _______________________



Name: _____________________

 

 

 



 

